DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 20 February 2020.
Claims 25-44 have been added.
Claims 1-24 have been canceled.
Claims 25-44 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of authorizing a payment without significantly more. 
The claim(s) recite(s) receiving a first set of data elements from a payer; receiving a second set of data elements from a payee; authenticating the payee by determining that the first set of data elements and the second set of data elements are associated with a transaction between the payer and payee; in response to the authenticating, generating an electronic purchase number that is usable as a payment card number for a fundamental economic practice which is a “method of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements of a non-transitory memory storing instructions, and a hardware processor that executes the instructions to perform the abstract idea via a network are recited at a high level of generality.  These generic computer limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. Claim 35 is rejected for the same reason as described above for disclosing similar subject matter.
Dependent claims 26-34 and 36-44 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 25-28, 30, 33, 35-37, 39, 40, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bresnan et al. US 2009/0006253 A1, hereafter Bresnan in view of Walker et al. US 6,163,771, hereafter Walker.
Claim 25 & 35
Bresnan discloses:
a non-transitory memory storing instructions, and a hardware processor that executes the instructions to perform the steps of receiving a first set of data elements from a payer (Abstract); 
receiving a second set of data elements from a payee (Abstract); 
authenticating the payee by determining that the first set of data elements and the second set of data elements are associated with a transaction between the payer and payee; in response to the authenticating (Abstract & Para. 0024), 
Bresnan dose not disclose the following, however Walker does:
generating an electronic purchase number that is usable as a payment card number for paying an amount associated with the transaction (column 6, lines 30-38);
sending, via a network, the electronic purchase number to the payee (column 6, lines 6-13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Bresnan with generating a single use number unique to the specific date and time of Walker to increase the integrity and security of the system such that the single use credit number is only valid for one transaction thus reducing “replay” attacks for that card (Walker Column 6, lines 30-38).  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 26 & 36
Bresnan discloses:
wherein the authenticating further comprises matching a portion of the first set of data elements with a portion of the second set of data elements (Abstract).

Claim 27 & 37
Bresnan discloses:
the first set of data elements comprise at least one of a first date of service or purchase, a first authorization number, or a first cost; and the second set of data elements comprise at least one of a second date of service or purchase, a second authorization number, or a second cost (Fig. 5: Coverage Period & Amount Billed)

Claim 29 & 39
Bresnan & Walker discloses the limitations as shown in the rejection of Claim 25 & 35 above.  Bresnan does not disclose the limitation of wherein the electronic purchase number further comprises a single-use electronic purchase number. However, Walker, in at column 6, lines 30-38 discloses “the device then generates a single-use credit card number (step 360); details of the card number generation are explained below. The number is unique for the specific input variables set by the cardholder or by the device. It may also be unique to the specific date and time to avoid so-called "replay" attacks for that card at that merchant with that exact purchase amount. The single-use credit card number is preferably a 16-digit number that can be recognized as a conventional credit card number.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Bresnan with generating a single use number unique to the specific date and time of Walker to increase the integrity and security of the system such that the single use credit number is only valid for one transaction thus reducing “replay” attacks for that card (Walker Column 6, lines 30-38).  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 30 & 40
Bresnan & Walker discloses the limitations as shown in the rejection of Claim 25 & 35 above.  Bresnan does not disclose the limitation of further comprising generating, in response to the authenticating, an expiration date and a security code associated with the electronic purchase number. However, Walker, in at column 7, lines 27-35 discloses “FIG. 6 shows the fields of the credit card account private key database 412. Each entry of this database has the cardholder private key 601 and the associated cardholder account number 501. The private key is thus stored in both the device memory 104 and the database 412. An additional secret piece of information, called a "nonce" 602, is associated with the account number. The nonce is also stored in the device memory 104. The nonce need not be as long as the account number, but should not be easily derived therefrom. FIG. 7 shows the fields of the credit card transaction database 413. Each record of this database corresponds to one transaction using the card, and includes the account number 501, the expiration date 507 of the card, the transaction amount 702, the merchant identification number 703 and an initialization variable 704. The initialization variable 704 is used to ensure that each credit card number is unique to the particular transaction, thereby preventing a "replay" attack.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Bresnan with generating a single use number unique to the specific date and time of Walker to increase the integrity and security of the system such that the single use credit number is only valid for one transaction thus reducing “replay” attacks for that card (Walker Column 6, lines 30-38).  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 33 & 43
Bresnan discloses:
wherein the first and second sets of data elements further include at least one of a vehicle identification number, an equipment/part serial number, a tax ID, a Duns Number, a Supplier ID, an invoice number, a payment reference Number, a voucher number, a business location ID, a model number, an account number, a provider ID, a claim number, or a vendor ID (Fig. 5: Invoice #)


Claim 31, 32, 41 & 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bresnan in view of Walker and in further view of Stone et al. US 2013/0085938 A1, hereafter Stone.
Claim 31, 32, 41 & 42
Bresnan & Walker discloses the limitations as shown in the rejection of Claim 25 & 35 above.  Bresnan does not disclose the limitation of generating an image of a payment card that comprises the electronic purchase number, and an expiration date and a security code associated with the electronic purchase number and wherein the sending further comprising sending, via the network, the image of the payment card. However, Stone, in Abstract discloses “A method and system that allows an account holder to create secure single and multi-use virtual credit account numbers from electronic devices, such as smart phones, tablets, computers and so forth. In addition, the method and system allows non-editable virtual credit card images to be created in another name from an administrator's account, which is perfect for employer/employee card creation, and electronically transmitted to an intended recipient. Secure virtual credit account numbers may be sent via email as a card image or SMS text message. An account holder or appointed administrator may establish restrictions on usage of a recipient's, such as an employee's, virtual credit card and the account holder may change those restrictions or disable the virtual credit card at any time from an electronic device, such as a smart phone, tablet, computer and so forth.” Para. 0127 discloses “…Then, the administrator may email an un-editable image of the virtual credit card to the recipient 504, email only the virtual credit card information, such as the card number, card security code and so forth, to the recipient 505, SMS text an un-editable image of the virtual credit card to the recipient 506 or text only the virtual credit card information to the recipient 507. If the recipient is a vendor, then the vendor may charge money to the account holder's line of credit according to the limitations placed on the virtual credit card...” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Stone with generating a single use number unique to the specific date and time of Bresnan & Walker to provide a method and system for account holders to make, track and control virtual credit card numbers using an electronic device in which an account holder can create and use virtual credit cards to make payments to vendors (Stone para. 0007).  Therefore, the design incentives of making, tracking and controlling virtual credit card numbers using an electronic device provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claim 29, 34, 38 & 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bresnan in view of Walker and in further view of Hopkins, III et al. US 8,025,226 B1, hereafter Hopkins.
Claim 29, 34, 38 & 44
Bresnan & Walker discloses the limitations as shown in the rejection of Claim 25 & 35 above.  Bresnan does not disclose the limitation of wherein the first and second authorization numbers further comprise a vehicle identification number and wherein the first and second sets of data elements further include a vehicle identification number. However, Hopkins, in column 12, lines 52-59 discloses “For example, database management module 151 may determine that at least one credit transaction was related to the vehicle 120 by comparing the VIN number 103 of the vehicle identification card stored in a user account maintained by a database to the VIN number 103 of the car 120 identified by the vehicle identification card 100 and the module 151 may generate one or more packets of information including a notification for the user 101.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Hopkins with generating a single use number unique to the specific date and time of Bresnan & Walker to easily and conveniently provide qualifying members purchasing a new vehicle proof of insurance credit card program and receive a credit card that is issued to the VIN number of the purchased vehicle and can thus be used to make purchases and to provide proof of insurance.  Therefore, the design incentives of making, ease and convenience virtual credit card numbers using an electronic device provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-44 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,592,900. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 25-44 is generic to all that is recited in claims 1-10 of U.S. Patent No. 10,592,900. That is, claims 1-10 of U.S. Patent No. 10,592,900 falls entirely within the scope of claims 25-44 or, in other words, claims 25-44 is anticipated by claims 1-10 of U.S. Patent No. 10,592,900.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619